CV4-750                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00750-CV





Bob Matyastik, Appellant


v.


State of Texas, Appellee





FROM THE COUNTY COURT OF MILAM COUNTY

NO. 6864, HONORABLE ROGER HASHEM, JUDGE PRESIDING





PER CURIAM

	Bob Matyastik appeals from the trial court's judgment forfeiting a bail bond on
which he was liable as a surety.  We do not reach any of appellant's points of error because the
State confesses error in this cause.
	The bond at issue in this cause was written for an appearance before the district
court of Milam County.  The County Court of Milam County, however, rendered the judgment
nisi and the final judgment. The court before which the accused is bound to appear by the terms
of the bond must render the judgment nisi and judgment of forfeiture.  Deckard v. State, 615
S.W.2d 717, 718 (Tex. Crim. App. 1981); George v. State, 589 S.W.2d 428, 430 (Tex. Crim.
App. 1979); Mullins v. State, 327 S.W.2d 578, 579 (Tex. Crim. App. 1959).  The district court
of Milam County was the only proper court to have rendered the judgment nisi and final
judgment.
	We reverse the trial court's judgment and remand the cause.

Before Justices Powers, Kidd and B. A. Smith
Reversed and Remanded
Filed:   July 12, 1995
Do Not Publish